Exhibit 10.1

 
7 November 2016


MEMORANDUM OF UNDERSTANDING
Between
Dominovas Energy Corporation,
AxDeel Partners LLC
And
LEROS ENERGY




Dominovas Energy Corporation, a company organized and existing under the laws of
the State of Nevada, together with its affiliates (“DEC”); AxDeel Partners LLC,
a company organized and existing under the laws of the State of Delaware,
together with its affiliates  (“AXD”); and LEROS ENERGY, a company organized
under the laws of Brazil, together with its affiliates (“LEROS”), have expressed
a desire to define a mutually beneficial business relationship for the joint
delivery and installation DEC’s renewable energy, RUBICON™ fuel cell technology
that will facilitate the manufacture, assembly, and deployment of electrical
power generation equipment employing the use of the aforementioned renewable
energy technology.


DEC has developed its fuel cell technology known as the RUBICON™, believed to be
adaptable for use in the field of electrical power generation.  As a provider of
electrical power, DEC owns certain patents and other technology in the field of
electrical power generation.


DEC, AXD, and LEROS have agreed to evaluate a possible business relationship
related to the viability of adapting and incorporating DEC’s renewable energy
fuel cell technology system for the generation of electricity in Brazil.


This Memorandum of Understanding (“MOU”) sets forth the intended framework under
which a long term business relationship will develop for the mutual benefit of
all parties.  Upon execution of this MOU and with the successful initial field
demonstration described below, the parties shall, in good faith, seek to work
out the details of a formal commercial agreement expressing the rights and
obligations of the parties (the “Agreement”).


The parties expressly understand and agree that neither party shall have any
obligation or commitment to enter into an Agreement or to otherwise engage in
business activities with the other party unless and until the terms of such
business relationship are accepted by the parties' respective management and the
Agreement is executed by authorized representatives of both of the parties.  The
parties agree that the terms of this MOU are legally binding.
 
The anticipated terms of the Agreement are as follows:


A.
DEC, AXD, and LEROS will establish a collaborative relationship, working
together on the proliferation of DEC’s renewable energy, RUBICON™ fuel cell
technology for the deployment of electrical power generation (the “Project”).

 
 
 
1

--------------------------------------------------------------------------------

 
 
7 November 2016
 
 
B.
DEC, AXD, and LEROS will work together in 2 phases:



 
1.
Phase I - Successfully identify Project opportunities for the installation of
said renewable technologies (“Proof of Concept”), as more fully described below.



 
2.
Phase II – If Proof of Concept is successful and the parties agree, each shall
then collaborate on a plan for the continuous production of DEC’s RUBICON™ fuel
cell, renewable energy technology for use by the previously identified Off-taker
or other designated parties, as agreed by each party, for the sale of electrical
power to their customers (“Production and Sales”), as more fully described
below.



C.
The current target market for power generation is Brazil.

 
D.
The contemplated steps and responsibilities for Proof of Concept are as follows:

 
·  
DEC, AXD, and LEROS will cooperate on a Proof of Concept for a 10MW “Showcase”
installation of DEC’s RUBICON™ fuel cell technology.



·  
DEC will finance 100% of the proof of concept, given that the payment of the
electricity generated by the RUBICON™ is secured, as mutually agreed upon by all
parties, including the Off-taker.



·  
LEROS will be responsible for cost of the fuel to be used in the RUBICON™, as
well as the delivery and storage of said fuel source to the system, as so
required.



·  
DEC will be responsible for the SOFC Stacks and Power Electronics of the overall
system design, testing and validation; including product durability in
application and other aspects which relate to the DEC System and environment,
including the provision of appropriate production test plans, test rigs and
calibration masters and procedures.

 
E.
The contemplated steps and responsibilities for Production and Sales are as
follows.

 

 
2

--------------------------------------------------------------------------------

 
 
7 November 2016

 
DEC will be responsible for:
 
·  
Electric power generation



·  
Management and oversight of installation, commissioning, and operation



·  
Management of services and customer service



·  
Assembly of SOFC Stacks and the mounting support, current rods, and the
connection mechanism for the same; including the design, manufacturing and
technical support, as well as management of any necessary 3rd party contract
manufacturers



·  
Overall power generation system design, validation, and warranty



·  
Testing SOFC Stacks prior to shipment, based on agreed-upon specifications for
the SOFC Stacks



LEROS will be responsible for:


·  
Marketing and Sales of the electrical

 
F.
Any inventions, including all intellectual property rights, thereto, arising out
of the work performed solely by DEC under this MOU and/or the contemplated
Agreement, including without limitation any related to integration of any
parties’ System, shall be owned exclusively by DEC.  LEROS shall not analyze,
attempt to reverse engineer, or attempt to modify the Systems Integration nor
Balance of Plant provided by DEC, so it is not contemplated that LEROS personnel
would make any inventions based on or derived from the Systems Integration or
Balance of Plant.  However, in the event that LEROS personnel do make any
invention based on, or derived from, the Systems Integration or Balance of
Plant, such inventions, including all intellectual property rights thereto,
shall be owned exclusively by DEC.  In the event that DEC and LEROS collaborate
on inventions based on, or derived from, the LEROS systems incorporating the
design of the Systems Integration and Balance of Plant, such inventions,
including all intellectual property rights, thereto, shall be jointly owned by
DEC and LEROS.



G.
DEC, AXD, and LEROS will work together on a jointly defined work plan for the
Proof of Concept phase, defining staffing, milestones, roles, and
responsibilities.

 
H.
Following successful demonstrations in the Proof of Concept phase, the parties
will create a comprehensive plan for production and sales of DEC’s Systems and
set a predetermined number of MWs to be contracted for installation over a set
number of years.

 
 
 
3

--------------------------------------------------------------------------------

 
 
7 November 2016
 
 
I.
The initial term of the Agreement is expected to be five (5) years with
extensions in three (3) year increments, if agreed by the parties.  If a party
chooses not to extend the Agreement, that party will grant the other party a
license to use the non-extending party’s intellectual property related to the
Systems in use, as applicable, on commercially reasonable terms.

 
 
J.
This MOU, as well as the Agreement to follow, shall be governed and construed in
accordance with the laws of the State of Nevada, excluding any conflicts of laws
provisions.

 
K.
Either party has the right to terminate discussions at any time and for any
reason prior to entering into the definitive Agreement contemplated by this MOU,
with no liability to the other party.

 


L.
AXD is the exclusive representative for DEC in Brazil.





IN WITNESS WHEREOF, the parties have executed this MOU as of the day and year
first above written.




Dominovas Energy Corp
 
Grupo Leros
 
AxDeel Partners LLC
                   
/s/ Neal Allen
 
/s/ Adriano Rosa
 
/s/ Olivier Fousse
By:
 
By: Grupo Leros
 
By:
         
Name: Neal Allen
 
Name: Adriano Rosa
 
Name: Olivier Fousse
         
Position:Chairman & CEO
 
Position: Director
 
Position:Managing Partner
         
Date:
 
 Date: 16/11/16
 
Date: 11/16/2016




 
4

--------------------------------------------------------------------------------

 
